Citation Nr: 0831774	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for an acquired psychiatric disability, to include 
depression and anxiety.

3.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of infarction of the left cerebellum, 
to include facial numbness and facial paresthesia.

5.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Regional Office (RO) that denied service connection for a 
left shoulder condition and granted service connection for an 
acquired psychiatric disability to include depression and 
anxiety, headaches, residuals of infarction of the left 
cerebellum to include facial numbness and facial paresthesia, 
and irritable bowel syndrome.  The veteran disagrees with the 
RO's denial of service connection as well as with the initial 
assignment of disability ratings for the above service-
connected conditions.

The issues of entitlement to higher initial evaluations for 
residuals of infarction of the left cerebellum to include 
facial numbness and facial paresthesias, irritable bowel 
syndrome, and for his acquired psychiatric condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the veteran currently has a diagnosed 
left shoulder disability.

2.  The veteran's current headache disorder is manifested by 
chronic headaches occurring every two weeks of varying 
severity which last from six to 24 hours; however, he is able 
to work and to referee soccer games.

CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service or a service connected condition.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.310 (2007).

2.  The criteria for an initial of 30 percent for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  A July 2005 
notice letter advised the veteran of the types of evidence 
needed to establish service connection to include what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The veteran 
was also provided notice of how to establish a disability 
rating and effective date in March 2006.  The April 2006 
statement of the case provided the rating schedule criteria.

Moreover, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA outpatient 
treatment reports and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
and private medical reports, as well as describing his 
symptoms in written statements and to VA clinicians.  Thus, 
the veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The competent medical evidence of record does not reflect a 
medical diagnosis of a left shoulder disability.  
Specifically, the veteran's service treatment records reflect 
left shoulder pain was present just months prior to 
separation from active duty, however no condition was 
diagnosed.  In an August 2005 VA examination, the veteran was 
assessed with chronic left shoulder discomfort with 
intermittent pain, stiffness and mild to moderate functional 
impairment.  The physical examination reflected a full range 
of motion of the shoulder, limited only by 5 degrees in 
abduction.  Range of motion was not additionally limited by 
repetitive motion.  Private medical records submitted by the 
veteran from February 2004 to October 2006 reflect no 
findings of a left shoulder disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes the veteran's complaints of pain; however, 
pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board acknowledges the veteran's contention that he has a 
left shoulder condition related to service or service-
connected degenerative arthritis with C-2 herniation.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, in the 
absence of competent medical evidence establishing a current 
diagnosis of a left shoulder disability, the claim for 
service connection on this issue must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


2.  Increased Initial Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's headaches disability is currently rated under 
Diagnostic Code 8100, which provides ratings for migraine 
headaches.  Migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

In an August 2005 VA examination the veteran complained of 
chronic persistent headaches lasting 24 hours.  He used daily 
medication.  The examiner assessed the veteran with chronic 
daily progressive headaches which required medication and 
were refractory to other treatment modalities with moderate 
to severe functional impairment.  

VA outpatient records reflect that the veteran sought 
treatment for severe headaches from July 2005 through 
November 2006.  In July 2005 the veteran reported 3 episodes 
of sharp headaches as well as migraine headaches occurring 
one to two times a week.  In an August 2005 report, the 
veteran complained that his headaches were constant and worse 
with no relief from medication.  VA outpatient treatment 
reports from September 2005 and October 2006 reflect the 
veteran reported two kinds of headaches.  The first kind are 
generally a 3/10 in severity, occur two to three times a 
week, lasting several hours, and punctuated by sever 
headaches every two weeks.  The first kind of headache causes 
no aura, photophobia, phonophobia, nausea or vomiting.  These 
go away on their own generally with dark and quiet.  Severe 
headaches are generally an 8/10 in severity, occur every two 
weeks, last about six hours, cause severe pain in the eyes 
with aura, occasional nausea, no vomiting, photophobia, or 
phonophobia.  These are relieved by cool, dark, quite 
atmosphere.  Use of Inderal has decreased the frequency.  The 
treatment records noted the veteran was employed, and that he 
also refereed soccer games 3 to 4 times per week.  

After a review of the record, the Board finds that in 
resolving all benefit of the doubt in favor of the veteran, a 
30 percent evaluation for the veteran's service-connected 
headaches is warranted.  The objective evidence of record 
reflects that the veteran's service-connected headaches 
demonstrate characteristic prostrating attacks occurring on 
an average once a month over the last several months.  His 
severe headaches are associated with nausea, eye pain and 
decreased peripheral vision, and can persist despite 
treatment methods.  In light of the above, the Board 
concludes that the record supports a finding of 30 percent 
for migraine headaches effective the date of the award of 
service connection, June 29, 2005.

A higher evaluation is not warranted as the evidence does not 
reflect very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In 
this regard, the veteran maintains employment and is able to 
participate in recreational employment as a referee as well.  
Thus, an evaluation in excess of 30 percent is not warranted.


ORDER

Service connection for a left shoulder disability is denied.

An initial evaluation of 30 percent for headaches is granted 
effective June 29, 2005, subject to the law and regulations 
governing the payment of monetary benefits.



REMAND

The veteran contends in his notice of disagreement that his 
psychiatric disability warrants a higher initial evaluation 
as he is taking "heavier" medication for depression and 
anxiety.  Following VA examination in September 2005 which 
assigned a Global Assessment of Functioning score of 70, VA 
treatment records reflect the veteran reporting panic attacks 
and that he was under a great deal of stress.  A subsequent 
general treatment report noted that panic attacks had 
improved with mediation.  However, the record does not 
reflect a psychiatric evaluation since his September 2005 VA 
examination.  Thus, the Board finds that a new VA examination 
is necessary to adequately address the veteran's claim.

Turning to his claim for a higher initial rating for 
irritable bowel syndrome, the veteran indicates that his 
irritable bowel syndrome is worse.  Specifically, the veteran 
reported that he defecates three to six times a day or does 
not go at all for multiple days.  He also reported that he 
has a bowel disturbance within 15 to 20 minutes of eating and 
cannot go out to dinner as he would have to go almost 
immediately.  VA outpatient treatment reports in September 
2005 and October 2006 note the veteran's irritable bowel 
syndrome did not change, was better with diet and had anal 
leakage.  A December 2006 VA outpatient treatment report 
noted chronic diarrhea with urgency and no incontinence.  

As the veteran was last examined at the VA in August 2005, 
approximately 3 years ago, and the veteran's statements 
indicate a possible worsening of the irritable bowel syndrome 
symptoms, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The veteran also reported during the August 2005 VA 
examination that he was treated for irritable bowel syndrome 
by a private physician; however such evidence is not of 
record.  Therefore these private medical records should be 
obtained.  In addition, the last VA treatment records in the 
file are dated in December 2006.  Thus, ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The veteran also reports that his residuals of infarction of 
the left cerebellum to include facial numbness and facial 
paresthesia are worse than his disability rating provides 
for, and limits his ability to exercise, play sports and keep 
in shape.  VA outpatient treatment reports from June 2005 
through October 2006 reflect the veteran's symptoms of 
perioral numbness, chin and lip numbness, facial paresthesia, 
weakness in the right hand and occasional left sided 
numbness.  While muscle, motor skills, reflex and sensory 
tests were done periodically, demonstrating some deficiency 
in sensory perception, the veteran was never afforded a VA 
examination to determine the nature and extent of the current 
disability.  Therefore, as the VA outpatient treatment 
reports do not sufficiently address the veteran's symptoms, 
the Board finds that a VA neurological examination is 
warranted to adequately address the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for irritable bowel 
syndrome, residuals of infarction of the 
left cerebellum, and a psychiatric disorder 
since his discharge from service.  After 
securing any necessary release, such 
records should be requested, and all 
records which are not duplicates should 
then be associated with the claims file.

2.  VA treatment records from the 
Connecticut VA healthcare system dating 
since December 2006 should also be obtained 
and associated with the claims file.

3.  The veteran should be afforded a VA 
intestine examination to determine the 
current nature and severity of the 
veteran's irritable bowel syndrome.  The 
claims folder must be made available to and 
reviewed by the examiner in connection with 
the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should describe all symptoms in 
detail.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current nature and severity of the 
residuals of infarction of the left 
cerebellum.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any related 
neurological disability found and describe 
all symptoms in detail.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of the 
veteran's acquired psychiatric disorder.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for any psychiatric disability 
found and describe all symptoms in detail.  

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


